Case 19-15105-SDM   Doc 20   Filed 02/03/20 Entered 02/03/20 13:13:31   Desc Main
                             Document     Page 1 of 4
Case 19-15105-SDM   Doc 20   Filed 02/03/20 Entered 02/03/20 13:13:31   Desc Main
                             Document     Page 2 of 4
Case 19-15105-SDM   Doc 20   Filed 02/03/20 Entered 02/03/20 13:13:31   Desc Main
                             Document     Page 3 of 4
Case 19-15105-SDM          Doc 20    Filed 02/03/20 Entered 02/03/20 13:13:31           Desc Main
                                     Document     Page 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

 In Re:                                           Case No. 19-15105-SDM

 Linda R. Clifton
  aka Linda Renee Clifton                         Chapter 13
  aka Linda Renee Alfaro

 Debtor.                                          Judge Selene D. Maddox

                                  CERTIFICATE OF SERVICE

I certify that on February 3, 2020, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/Parties may access this filing through the
Court’s system:

          Kimberly Brown Bowling, Debtor’s Counsel
          mcnotices@gmail.com

          Terre M. Vardaman, Chapter 13 Trustee
          vardaman13ecf@gmail.com

          Office of the United States Trustee
          ustpregion05.ab.ecf@usdoj.gov

I further certify that on February 3, 2020, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Linda R. Clifton, Debtor
          120 Scott St.
          Houston, MS 38851

 Dated: February 3, 2020                          /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
